DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giampavolo (U.S. Patent Pub. No. 2006/0249549).
Regarding claim 1, Giampavolo teaches a hanger (135) for suspending a workpiece (Examiner notes the chainsaw and display are not positively claimed, and as such, the hanger of Giampavolo has been treated as capable of suspending a chainsaw in a display, the display including a bar assembly including two parallel bars that are configured to engage with a hanger to suspend the chainsaw from the two parallel bars above ground plane), the hanger comprising: 
a body (102) comprising an elongated plate-like member defining a first face (F1) and a second face (F2; Examiner notes F2 to be on the reverse side as shown in annotated Figure 2A below), the body having a first end (X1) and a second end (X2)(See annotated Figure 2A below); 
a first interface portion (X3) disposed at the first end of the body, the first interface portion comprising a first aperture (112) and a second aperture (118)(Figure 2A); and 
a second interface portion (X4) disposed at a portion of the body proximate to the second ends wherein a portion of the first face of the body extends along a workpiece (110) (See annotated Figure 2A below; Examiner notes the chainsaw and guide bar are not positively claimed, and the hanger to be capable of extending along a guide bar of a chainsaw); 
wherein the second interface portion (X4) comprises an interface orifice (108) that is configured to align with a workpiece to receive a releasable fastener that passes through the interface orifice of the hanger to operably couple the workpiece to the hanger (Paragraph 0033 and Annotated Figure 2A)(Examiner notes the chainsaw and guide bar are not positively claimed, and the hanger to be capable of alignment with a receiving orifice formed in a guide bar to receive to enable a releasable fastener that passes through the interface orifice of the hanger and the receiving orifice formed in the guide bar to operably couple the guide bar to the hanger);
 wherein a midpoint (M1) is defined on the body between the first aperture and the second aperture, the midpoint being positioned at a point where distances between the midpoint and the first and second apertures are minimum, wherein a plane is defined that intersects the first aperture, the second aperture, and the interface orifice (See annotated Figure 2A below); 
wherein a width across the body in the plane at the interface orifice is larger for engagement with the releasable fastener than a width across the body in the plane at the midpoint between the first aperture and the second aperture (Figure 2A); 
wherein the first and second apertures of the first interface portion are capable of sliding engagement with bars of a bar assembly to suspend a workpiece from the bar assembly such that a longitudinal length of the workpiece extends substantially perpendicular to the ground plane (Figure 2A)(Examiner notes the hanger is capable of engagement with a parallel bar assembly to suspend a chainsaw from the bar assembly such that a longitudinal length of the guide bar extends substantially perpendicular to the ground plane).

    PNG
    media_image1.png
    954
    830
    media_image1.png
    Greyscale

Regarding claim 2, Giampavolo provides wherein the first and second apertures (112, 118) are open on a side thereof that faces away from the first end of the body (Figure 1).
Regarding claim 6, Giampavolo teaches wherein the releasable fastener is provided in the receiving orifice of the guide bar and the interface orifice of the second interface portion to operably couple the guide bar to the hanger (See Figure 2A; Examiner notes the releasable fastener has not been positively claimed, and the hanger of Giampavolo is capable of allowing a fastener to be received within the interface orifice).

Claim(s) 7, 8 and 10-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2009/0026105).
Regarding claim 7, Wu teaches a storage or display assembly for a handheld tool (40)(Examiner notes the tool is not positively recited, but Wu shows a tool, and the hangar is capable of holding a power tool) the assembly comprising a cover (31, 32) configured to receive a working assembly (W1, 40) of the handheld tool therein and surround a substantial portion of a longitudinal length of the working assembly of the handheld tool (See annotated Figure 3 below and Figure 3); and a hanger (10) operably coupled to the cover proximate to a distal end of the working assembly of the handheld tool (Figures 1 and 3), the hanger being configured to hang or display the handheld tool from an assembly such that a longitudinal length of the handheld tool is oriented substantially perpendicular to a ground plane (Examiner notes hole 13 to allow for the hanger (10) to be suspended and is capable of being suspended from a bar assembly; Figure 3); and a releasable fastener (20) configured to extend though a receiving orifice disposed in each of the working assembly (Examiner notes the spacing between the working ends of wrench (40) to include a receiving orifice), the cover (Hole 311), and the hanger (Hole 11) to operably couple the hanger to the cover and the working assembly via the releasable fastener (Figures 1-3).

    PNG
    media_image2.png
    523
    356
    media_image2.png
    Greyscale

Regarding claim 8, Wu teaches wherein the hanger is further configured to hang or display the handheld tool such that a housing of the handheld tool is closer to the ground plane than the working assembly of the handheld tool (Figure 3).
Regarding claim 10, Wu teaches wherein the hanger comprises an aperture (13) to receive a portion of the assembly in order to hang or display the handheld tool (Paragraph 0022 and Figures 1-3).
Regarding claim 11, Wu teaches wherein the cover is configured to extend from the distal end of the working assembly to a proximal end of the working assembly, the proximal end of the working assembly being coupled to a side of a housing of the handheld tool (Figures 1 and 3).
Regarding claim 16, Wu teaches wherein the handheld tool is a wrench (Figure 3; Examiner notes the handheld tool is not positively claimed, and that Wu’s hanger is capable of holding a specific handheld chainsaw where the working assembly comprises a guide bar and chain of the chainsaw).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giampavolo (U.S. Patent Pub. No. 2006/0249549) in view of Rutherford (U.S. Patent No. 5,779,198).
Regarding claim 3 Giampavolo does not provide wherein at least one of the first and second apertures is entirely enclosed around a periphery thereof by the body.
Regarding claim 4, Giampavolo teaches wherein the first aperture (112) is open on a side thereof that faces away from the first end of the body (Figure 2A) but does not provide wherein the second aperture is entirely enclosed around a periphery thereof by the body.
Regarding claim 5, Giampavolo provides wherein the first aperture (112) is open on a side thereof that faces away from the first end of the body (Giampavolo Figure 1) but does not provide wherein the second aperture (118) comprises a locking arm member configured to alternate between an open position and a closed position, and wherein in the closed position the second aperture is entirely enclosed around a periphery thereof by the body and the locking arm member. 
Rutherford teaches it is well known in the art of hangers to provide a hanger (37) with an aperture (Z3) comprises a locking arm member (39) configured to alternate between an open position and a closed position, and wherein in the closed position the second aperture is entirely enclosed around a periphery thereof by the body and the locking arm member (See annotated Figure 12 below; Col. 4, Lines 12-14).

    PNG
    media_image3.png
    318
    304
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Giampavolo to incorporate the teachings of Rutherford to provide the hanger with an aperture having a locking arm thereby having an aperture entirely enclosed. Doing so prevents unintentional disengagement of the hanger (Col. 4, Lines 12-14).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2009/0026105). in view of Bertken (U.S. Patent No. 8,186,512)
Regarding claim 12, Wu does not provide further comprising a storage container, the storage container being configured to be operably coupled to the cover of the handheld power tool to house a manual or one or more accessories of the handheld power tool therein.
Bertken teaches it is known in the art of hangers to incorporate a cover (56) and a storage container (82,88,90), the storage container being configured to be operably coupled to the cover of the handheld tool (12) to house an accessory (22) of the handheld tool therein (Figures 1 and 2; Col. 4, Lines 7-13; Examiner notes the storage container holds the strap accessory (22) of the tool (12)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Wu to incorporate the teachings of Bertken to provide a tool cover with a storage container for the tools accessory. In doing so, it allows for an accessory of the tool to be retained in the cover of the tool.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2009/0026105) in view of Giampavolo (U.S. Patent Pub. No. 2006/0249549).
Regarding claim 17, Wu teaches wherein the hanger (10) comprises a body comprising an elongated plate-like member (10) defining a first face and a second face, the body having a first end and a second end (Figure 1).
Wu does not provide a first interface portion disposed at the first end of the body, the first interface portion comprising a first aperture and a second aperture; and a second interface portion disposed at a portion of the body proximate to the second end, wherein a portion of the first face of the body extends along the guide bar of the chainsaw, wherein the first and second apertures of the first interface portion are configured to slidingly engage with two parallel bars of the bar assembly to suspend the chainsaw from the bar assembly such that a longitudinal length of the guide bar extends substantially perpendicular to the ground plane.
Giampavolo teaches a hanger (135) for suspending a workpiece and a body (102) comprising an elongated plate-like member defining a first face (F1) and a second face (F2; Examiner notes F2 to be on the reverse side as shown in annotated Figure 2A above), the body having a first end (X1) and a second end (X2)(See annotated Figure 2A above); 
a first interface portion (X3) disposed at the first end of the body, the first interface portion comprising a first aperture (112) and a second aperture (118)(Figure 2A); and 
a second interface portion (X4) disposed at a portion of the body proximate to the second ends wherein a portion of the first face of the body extends along a workpiece (110) (See annotated Figure 2A above; Examiner notes the chainsaw and guide bar are not positively claimed, and the hanger to be capable of extending along a guide bar of a chainsaw); wherein the first and second apertures of the first interface portion are capable of sliding engagement with two parallel bars of the bar assembly to suspend the tool from the bar assembly such that a longitudinal length of the tool extends substantially perpendicular to the ground plane (Figure 2A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Wu to incorporate the teachings of Giampavolo to provide a hanger with two interface portions having a first and second aperture. In doing so, it allows for variation in hanging placements via the hanger and apertures. 

9.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2009/0026105) in view of Giampavolo (U.S. Patent Pub. No. 2006/0249549), as applied to claims 7 and 16-18 above, and further in view of Rutherford (U.S. Patent No. 5,779,198).
Regarding claim 18, the modified device of Wu provides wherein the first aperture is open on a side thereof that faces away from the first end of the body (Giampavolo Figure 2A) 
Regarding claim 18, The modified device of Wu does not provide wherein the second aperture is entirely enclosed around a periphery thereof by the body.
Regarding claim 19, the modified device of Wu does not provide wherein a locking device is configured to interface with one of the parallel bars corresponding to the second aperture such that the hanger cannot be removed from the one of the parallel bars unless the locking device is removed.
Rutherford teaches it is well known in the art of hangers to provide a hanger (37) with an aperture (Z3) comprises a locking arm member (39) configured to alternate between an open position and a closed position, and wherein in the closed position the second aperture is entirely enclosed around a periphery thereof by the body and the locking arm member (See annotated Figure 12 below; Col. 4, Lines 12-14).

    PNG
    media_image3.png
    318
    304
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Giampavolo to incorporate the teachings of Rutherford to provide the hanger with an aperture having a locking arm thereby having an aperture entirely enclosed. Doing so prevents unintentional disengagement of the hanger (Col. 4, Lines 12-14).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the method of displaying of claim 20 including “wherein attaching the hanger to the cover comprises installing a releasable fastener though a receiving orifice disposed in each of the guide bar, the cover, and the hanger to operably couple the hanger to the cover and the guide bar via the releasable fastener” of claim 20.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  05/17/2022Examiner, Art Unit 3724 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724